537 U.S. 944
MOBIL CORP. ET AL.v.ADKINS ET AL.
No. 02-132.
Supreme Court of United States.
October 7, 2002.

1
CERTIORARI TO THE SUPREME COURT OF APPEALS OF WEST VIRGINIA.


2
Sup. Ct. App. W. Va. Motions of Chamber of Commerce of the United States et al., Coalition for Asbestos Justice, Inc., Association of American Railroads, 3M Co., and Unofficial Committee of Select Asbestos Claimants for leave to file briefs as amici curiae granted. Certiorari denied. Reported below: 211 W. Va. 106, 563 S. E. 2d 419.